Appeal from an order of Supreme Court, Monroe County (Lunn, J.), entered August 19, 2002, which denied the motion of third-party defendant Ruffin’s A-l Contracting, Inc. seeking leave to renew.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed with costs.
Memorandum: Supreme Court properly denied the motion of third-party defendant Ruffin’s A-l Contracting, Inc. (Ruffin’s) seeking leave to renew with respect to plaintiff’s motion for partial summary judgment on liability under Labor Law § 240 (1). We reject the contention of Ruffin’s that “there has been a change in the law that would change the prior determination” granting plaintiffs motion (CPLR 2221 [e] [2]; see Thompson v St. Charles Condominiums, 303 AD2d 152, 154 [2003], lv dismissed 100 NY2d 556 [2003]; Outar v City of New York, 286 AD2d 671, 672-673 [2001]). Present — Green, J.P., Wisner, Scudder, Gorski and Lawton, JJ.